DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to Amendment filed on 8/27/2021.
In instant Amendment, claims 2-9 have been amended; claims 1, 7 and 10 are independent claims. Claims 1-10 have been examined and are pending. This Action is made Final. 

Response to Arguments
The objection to Claims 2-6 and 8 are withdrawn as Claims 2-6 and 8 have been amended.
The 35 U.S.C. 101 rejection to Claims 7-10 are withdrawn as Claims 7-10 have been amended.
The 35 U.S.C. 112(b) rejection to Claims 2 and 7-10 are withdrawn as Claims 2 and 7-10 have been amended
Applicant arguments in the instant amendment, filed on 8/27/2021, with respect to the 35 U.S.C. § 102(a)(1) rejection, have been fully considered but they are not persuasive.
Applicant Argues: Independent claim 1 recites, inter alia, “receiving, by the device, from a chip, data; retrieving, by the device, based on the received data, a predetermined encrypted credential...” Applicant respectfully submits that Kim does not disclose or suggest at least this claim feature.
(FIG. 4 – S405 and [0077] - In step S405, the terminal storage unit 222 stores the card identifier ID transmitted from the smart chip 210); retrieving, by the device, based on the received data, a predetermined encrypted credential...” (FIG. 4 – S407→S413 and [0081] -  In step S413, the encrypted text C is stored in the terminal storage unit 222 and [0082] -  In step S415, the terminal transceiving unit 221 reads the encrypted text C stored in the storage unit 233 for decryption to transmit the encrypted text C to the smart chip 210).  The examiner notes that while encrypted text C is noted to be generated in described paragraphs [0078]-[0080], i.e. by using the generated public key and random number, it is subsequently stored in the terminal storage unit, thus can be constructed to be a predetermined encrypted credential.  That “predetermined” credential is then read by the terminal for transmission to the smart chip [0082], which reads on applicant’s claimed argument... “retrieving, by the device, based on the received data, a predetermined encrypted credential...”    Applicants appear to argue that “predetermined” - in other words, this credential is created beforehand and was associated with one or more chip ID(s). For example, during a registration phase, the device (HSM) registers (i.e., stores), for each chip to be authenticated within a chip (or device) set, specific data in association with an encrypted credential and one or several IDs relating to the chip (or device) to authenticate. See, e.g., paragraph [0078] of the published application are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus as noted above based on the examiner’s reasonable construction, the metes and bounds of the claim have been met; therefore the examiner finds this argument not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0226837 A1).

Regarding Claim 1;
Kim discloses a method for authenticating to a device (FIG. 3 and FIG. 4 and [0065] - ...perform the authentication...), comprising: 
- receiving, by the device, from a chip, data (FIG. 4 – S405 and [0077] - In step S405, the terminal storage unit 222 stores the card identifier ID transmitted from the smart chip 210); 
- retrieving, by the device, based on the received data, a predetermined encrypted credential (FIG. 4 – S407→S413 and [0081] -  In step S413, the encrypted text C is stored in the terminal storage unit 222 and [0082] -  In step S415, the terminal transceiving unit 221 reads the encrypted text C stored in the storage unit 233 for decryption to transmit the encrypted text C to the smart chip 210); 
(FIG. 4 – S415 and [0082] - -  In step S415, the terminal transceiving unit 221 reads the encrypted text C stored in the storage unit 233 for decryption to transmit the encrypted text C to the smart chip 210); 
- retrieving, by the chip, a secret key (FIG. 4 –S417 and [0083] - In step S417, the decryption unit 213 decrypts the encrypted text C by using the individual factor s corresponding to the private key and the common factor n to generate the decrypted text S. The decryption unit 213 generates the decrypted text S by S=C s (mod n)); 
- decrypting, by the chip, the encrypted credential by using the secret key (FIG. 4 –S417 and [0083] - In step S417, the decryption unit 213 decrypts the encrypted text C by using the individual factor s corresponding to the private key and the common factor n to generate the decrypted text S. The decryption unit 213 generates the decrypted text S by S=C s (mod n));
- sending, by the chip, to the device, as a decryption request response, the credential (FIG. 4 – S419 and [0084] - In step S419, the smart chip transceiving unit 211 transmits the decrypted text S to the terminal transceiving unit 221)
- verifying, by the device, whether the credential is or is not valid (FIG. 3 and FIG. 4 and [0065] - The verification unit 225 may perform the authentication performed by the server 230. When the terminal 220 does not transmit the authentication data including the card identifier ID, the encrypted text C, and the decrypted text S to the server 230, the verification unit 225 performs the authentication operation instead and [0112] - In step S713, the authentication unit 233 compares and determines whether a card identifier after decrypting the authentication random number M' coincides with the card identifier ID stored in the server storage unit 232.); and 
(FIG. 3 and FIG. 4 and [0065] - The verification unit 225 may perform the authentication performed by the server 230. When the terminal 220 does not transmit the authentication data including the card identifier ID, the encrypted text C, and the decrypted text S to the server 230, the verification unit 225 performs the authentication operation instead and [0113] - In step S715, the authentication unit 233 generates approval information representing that the smart card including the smart chip is legal when the card identifier after decrypting the authentication random number M' coincides with the card identifier ID and generates non-approval information representing that the smart card including the smart chip is illegal when the card identifier after decrypting the authentication random number M' does not coincide with the card identifier ID.);

Regarding Claim(s) 7 and 10; claim(s) 7 and 10 is/are directed to a/an device/system associated with the method claimed in claim(s) 1. Claim(s) 7 and 10 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim 8;
Kim discloses the device to Claim 7.
	Kim further discloses wherein the authentication device is at least one element comprised in a group including: - a hardware security module type device; - a mobile device; - a mobile phone; - a user terminal; - a Personal Computer; - a tablet; - a computing device (FIG. 1 – Smart Phone and [0041]).


Regarding Claim(s) 9; claim(s) 9 is/are directed to a/an chip associated with the method claimed in claim(s) 1. Claim(s) 9 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Ureche (US 10,078,747 B2).

Regarding Claim 2;
Kim discloses the method to Claim 1.
Kim fails to explicitly disclose wherein, to ascertain that the credential is valid, the device decrypts successfully a predetermined encrypted key by using the credential, a key, as a decrypted encrypted key, having been used for encrypting at least one resource that belongs to either a chip user who is authorized to access the at least one resource or a role which a chip user 
However, in analogous art, Ureche fails to explicitly disclose wherein, to ascertain that the credential is valid, the device decrypts successfully a predetermined encrypted key by using the credential, a key, as a decrypted encrypted key, having been used for encrypting at least one resource that belongs to either a chip user who is authorized to access the at least one resource or a role which a chip user has and authorizes to access the at least one resource, the device decrypts at least one encrypted resource by using the key, in order to access the at least one resource  (Ureche, col. 2, lines 19-33 - For network oriented accounts, such as an e-mail account or a cloud storage service account, a user device may use the user credentials to encrypt cached information of the user, such as authentication tokens, connection information, and state data. Upon an initial login, the user provides a user credential that the user device uses to decrypt the cached information. The cached information may include a data protection key. The data protection key may unlock any data encrypted to the user, such as passwords to various sites or authentication tokens for various services. Applications using a user's passwords and tokens may use the data protection key to decrypt this sensitive information. Since the data protection key is encrypted to a user credential, the user device may restrict access to the sensitive information to a particular user with knowledge of the user credential).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ureche to the steps of authenticating of Kim to include wherein, to ascertain that the credential is valid, the device decrypts successfully a predetermined encrypted key by using the credential, a key, as a decrypted encrypted key, having been used for encrypting at least one resource that belongs to either a chip user who is authorized to access the  
One would have been motivated to combine the teachings of Ureche to Kim to do so as it provides / allows control access to the user resource via the use of credentials (Ureche, col. 1, lines 5-16).

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Dong (US 2012/0304312 A1).

Regarding Claim 3;
Kim discloses the method to Claim 1.
	Kim discloses decrypting the encrypted credential (FIG. 4).
	Kim fails to explicitly disclose wherein, prior to .... , the chip has successfully authenticated the user.
	However, in an analogous art, Dong teaches wherein, prior to [perform an action], the chip has successfully authenticated the user. (Dong, [0021] - In this case, the UICC module would perform user authentication and would send the command to launch the selected UICC application only if user authentication is successful. The UICC module may perform authentication by prompting the user to enter a user name and/or password and by comparing the entered user name and/or password with a user name and/or password provided in the UICC applications metadata).

One would have been motivated to combine the teachings of Dong to Kim to do so as it provides / allows a more friendly way for users to access UICC and enhance further the user experience (Dong, [0005] and [0006]).

Regarding Claim 4;
Kim and Dong discloses the method to Claim 3.
Dong further teaches wherein, to authenticate successfully the user, the chip requests the user to provide user authentication credentials, the chip compares the provided user authentication credentials to predetermined reference user authentication credentials and the chip ascertains that the provided user authentication credentials matches the reference user authentication credentials (Dong, [0021] - In this case, the UICC module would perform user authentication and would send the command to launch the selected UICC application only if user authentication is successful. The UICC module may perform authentication by prompting the user to enter a user name and/or password and by comparing the entered user name and/or password with a user name and/or password provided in the UICC applications metadata).



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Watanabe et al. (US 2002/0026574 A1).

Regarding Claim 5;
Kim discloses the method to Claim 1.
	Kim discloses once the device has verified the credential... (FIG. 4).
	Kim fails to explicitly disclose ...the method further comprises deleting, by the device, the credential.
	However, in an analogous art, Watanabe teaches wherein, once an entity has verified the credential, the method further comprises deleting, by the entity, the credential (Watanabe, [0039] and [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Watanabe to the steps of authenticating (i.e., once the device has verified the credential) of Kim to include the method further comprises deleting by the entity, the credential
One would have been motivated to combine the teachings of Watanabe to Kim to do so as it provides / allows authentication to be performed in various situations and environments in a highly reliable fashion (Watanabe, [0021]).




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0226837 A1) in view of Ali et al. (US 2014/0310532 A1).

Regarding Claim 6;
Kim discloses the method to Claim 1.
	Kim discloses wherein once the chip has sent the credential (FIG. 4).
	Kim fails to explicitly disclose ...the method further comprises deleting, by the chip, the credential.
	However, in an analogous art, Ali teaches wherein, once the “module” has sent the credential, the method further comprises deleting, by the “module” the credential (Ali, [0039] and [0059]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ali to the steps of authenticating (i.e., once the chip has sent the credential) of Kim to include the method further comprises deleting, by the “module” the credential
One would have been motivated to combine the teachings of Ali to Kim to do so as it provides / allows enhanced protection (Ali, [0063]).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439